Citation Nr: 1334823	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a gastrointestinal (GI) condition, claimed as stomach problems.

2.  Entitlement to service connection for a GI condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen a claim for service connection for a GI condition.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of service connection for a GI condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 2001 Board decision denying service connection is final.

2.  Evidence received since the October 2001 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a GI condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2001 Board decision is final; new and material evidence has been received and the claim seeking service connection for a GI condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for a GI condition.  As the determination below represents a grant of the petition to reopen and the claim for service connection for a GI condition is being remanded for further development, a detailed discussion of VA's duties is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board recognizes the Veteran's concern that private treatment records from 1971 to 1977 are missing.  A letter dated April 1995 indicated the particular Clinic with which he is concerned searched for records for him under the wrong first name.  The Veteran contends this is the reason no records were located.  Upon review of the claims file, the Board notes VA's efforts to obtain records from Dr. B.G..  In January 1995, VA sent a letter requesting records for the Veteran using his correct name.  On the same day, the VA sent a letter to the Veteran asking him to reach out to Dr. B.G. to aid in the provision of records to VA.  In August 2002, the Veteran provided a two page treatment record from Dr. B.G. dated 1974 that was unrelated to his claim.  The Veteran, who was able to procure that record, did not provide any further records from Dr. B.G. to VA.  In furtherance of his most recent claim to reopen, the VA again requested records from Dr. B.G. in October 2009.  Later that month, the Veteran informed VA that Dr. B.G. had passed away, that the Clinic no longer existed, and that the Veteran was unable to obtain the records.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The Board finds the VA satisfied its duty to assist with respect to its attempts in acquiring medical records from Dr. B.G..  

In light of the reportedly missing records, the Board has considered the Veteran's own history of treatment and symptoms in reaching the decision below and is mindful of the heightened duty to consider the benefit of the doubt.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (Where medical records are presumed missing "the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened.")

II.  General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  With a chronic disease, such as peptic ulcer disease (PUD), shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Request to Reopen Claim for Service Connection for a GI Condition

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In 2008, since the final October 2001 Board decision, medical records from Dr. V. indicate the Veteran underwent esophagogastroduodenoscopies with biopsy in January 2007, March 2008 and September 2008.  Erosive gastritis, esophagitis, and a 1 cm hiatal hernia were found.  This evidence is new as it was not previously of record and it is material because it shows a diagnosis of gastritis which was an examiner's impression in service in 1968 when the Veteran complained of stomach cramps.  See July 1968 Service Treatment Record (STR).  Although gastritis can be chronic, it is not among the particular chronic diseases listed in 38 C.F.R. § 3.309(a).  Therefore, service connection cannot be presumed based on the finding of gastritis in service and a continuity of symptomatology after service.  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  

Nevertheless, a current diagnosis of gastritis, when considered with the previous finding in service of gastritis, is certainly material evidence in that it raises a reasonable possibility of substantiating the claim for service connection for a GI condition.  Thus, the Board finds the evidence showing a current diagnosis of gastritis is new and material evidence for the purpose of reopening the claim.  38 C.F.R. § 3.156(a).

In addition, the Board notes the Veteran's contention in his September 2013 Appellant's Brief that an upper GI examination dated February 19, 2010 indicates that he has an esophageal ulcer.  This evidence, if true, could raise the possibility of substantiating a claim for presumptive service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a).

Accordingly, the Board concludes that new and material evidence sufficient to reopen the Veteran's service connection claim has been received.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a GI condition is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for remand:  To provide a new VA examination, to obtain an additional medical opinion, and to obtain the most recent treatment records.

The Veteran contends that he had no stomach problems prior to service, that he received treatment for stomach problems during service and that similar symptoms have continued since service to the present.  

In this case, there was no indication of a GI condition on the Veteran's July 1964 entrance examination.  The Veteran was treated for complaints of stomach cramps and pain in 1968 over the course of several months prior to separation from service.  Impressions included mild enteritis, probable colonic spasm and gastritis.  A separation examination in December 1968 was negative for stomach problems.  Five months after separation from service, records from the Wichita VA Medical Center indicate the Veteran was admitted for a week for observation based on "complaint of having rather vague upper abdominal cramps in the area of epigastrium and to some extent across the upper abdomen for approximately one month on and off."  See Hospital Summary, May 1969.  Although the examiner noted nervousness, all x-rays were negative, no organic disease was found, symptoms were determined to be mild and there were "essentially no physical findings."  Id.

The Veteran claims he was treated by Dr. B.G. from 1970 - 1977 for stomach pain and was taking numerous medications to ease his discomfort.  As discussed previously, those treatment records are unobtainable.  In August 1977 and November 1983, private treatment records from Dr. T.G. indicate the Veteran was treated for stomach upset.  These visits did not result in the diagnosis of a stomach condition.  However, the Veteran was taking various medications, including Tagamet, Riopan, Zantac, and Mylanta throughout this time indicating the presence of symptoms needing treatment.  Later records from Dr. T.G. indicate the Veteran complained of stomach upset prior to a March 1993 upper GI examination that showed a finding of "duodentitis with perhaps a small erosion/ulcer in the apex of the duodenal bulb."  Outpatient treatment reports from the Wichita VA Medical Center in 1995 and 1997 show assessments of PUD and gastroesophageal reflux disease (GERD), although no ulcers were detected.

Following the Veteran's appeal of a 1995 RO decision denying service connection, the Board remanded the claim for a VA examination.  The examiner was asked to determine whether the Veteran's current GI complaints relate to the documented in-service GI complaints.  In a January 1998 opinion, the examiner, after a thorough review of the medical evidence, opined that the Veteran's complaints during service, which he characterized as potentially being non-ulcerative dyspepsia or functional bowel syndrome, were not "likely explanations for his current complaints."  He concluded that the current hiatel hernia "is felt to be the most likely cause of his complaints at the present time."  

Once VA undertakes the effort to provide an examination or opinion, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 1998 opinion is inadequate because the examiner based the opinion on the Veteran's lack of treatment for a period of more than a decade after service, which is inconsistent with the Veteran's testimony in the record.  Although the claims file was reviewed and the opinion was quite detailed, it does not appear the examiner actually met with the Veteran to provide him an examination and an opportunity to explain the history of his symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n.1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  The Board finds that the examiner's opinion was based on an incomplete factual premise because he did not take into account the Veteran's statements regarding his continuing symptoms and use of medications to treat his stomach problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (the Board may assign less weight to a medical opinion when it is based upon an incomplete factual premise).

The record reflects that the Veteran is currently diagnosed with several GI conditions, including gastritis as shown by medical records from Dr. V. dated between 2007 and 2008.  The record reflects periods of treatment for stomach and abdominal pain and cramps during service and visitation to a hospital within one year of separation from service due to similar symptoms.  Although medical treatment records are absent for the period between 1971 and 1977, the Veteran's own lay statements reflect that he has had on-going symptoms of pain and discomfort in his stomach and abdomen since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the lay evidence presented by a veteran is credible and competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

Having satisfied the first two elements required for service connection, the remaining question is whether there is a nexus or link between the Veteran's current gastritis or other GI condition and the gastritis and other symptoms shown in service.  In other words, is the gastritis or GI condition present today the same condition that manifested in service as shown by the assessment of GI conditions, including gastritis, at that time and the medical and lay evidence of continuing symptoms thereafter?

Based on the foregoing, the Board finds a remand is needed for a new VA examination and medical opinion that considers the claims file and the Veteran's lay testimony regarding his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained VA and private records of examination or treatment for any gastrointestinal conditions since 2008, including those specifically referenced in the Veteran's September 2013 Appellant's Brief.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  After the above development has been completed, and records are obtained to the extent available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of the Veteran's GI condition/s.  This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should identify any and all current gastrointestinal conditions as reflected by examination and review of the clinical records as well as history from the Veteran.  For each gastrointestinal condition identified, the examiner must provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the current disability developed or had its onset in service as shown by the symptoms documented in the service treatment records in 1968 or whether it is otherwise related to a disease or injury incurred in service.  Examiners' impressions of enteritis, gastritis and colonic spasm in service in 1968 should be noted.  Post-service treatment and evaluation records, along with the Veteran's lay statements regarding his symptoms, should also be considered.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must provide a medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


